Citation Nr: 1718481	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-39 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5 prior to November 9, 2011; and an evaluation in excess of 40 percent thereafter.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to March 1977, and from August 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Board remanded the claims for further development.  The matter has been returned to the Board for appellate review.

An October 2016 rating decision increased the evaluation for the service-connected lumbar spine disability to 10 percent, effective January 23, 2008.  As the highest possible evaluation for this disability has not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

With respect to the appealed claim of entitlement to an initial evaluation in excess of 30 percent for tinea corporis, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). As this appeal contains a claim that may be affected by the resolution of VA's appeal in Johnson (entitlement to a compensable disability rating for eczema), the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.


FINDINGS OF FACT

1.  For the period prior to November 9, 2011, the Veteran's lumbar spine disability was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

2.  For the period beginning November 9, 2011, the Veteran's lumbar spine disability has been manifested by painful motion and limitation of motion due to functional loss.  There is no evidence of favorable or unfavorable ankylosis, or incapacitating episodes of Intervertebral Disc Disease having a total duration of 6 weeks during a 12-month period.

3.  Audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level I hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to November 9, 2011, the criteria for an initial evaluation in excess of 10 percent for intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5 were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5243-5237 (2016).  

2.  For the period beginning November 9, 2011, the criteria for an initial evaluation in excess of 40 percent for intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5243-5237 (2016).  

3.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in August 2016 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected lumbar spine disability and bilateral hearing loss.  The Board also instructed the AOJ to obtain any ongoing VA treatment records.  

In September 2016, the AOJ provided the Veteran with VA examinations for his lumbar spine disability and bilateral hearing loss.  The examination reports included all findings requested by the Board.  The AOJ also obtained updated VA treatment records.  The AOJ readjudicated the Veteran's claims in an October 2016 Supplemental Statement of the Case.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).




II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by letter dated in February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

With respect to the claim for an initial increased rating for a lumbar spine disability, during the appeal period, the Veteran was afforded VA examinations in August 2008, May 2010, December 2011, June 2014, and September 2016.  For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the examinations adequate for rating purposes.  The examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  Notably, when asked about functional impairment and loss at the examinations, the Veteran reported pain resulting in an overall functional impairment of difficulty with sitting, standing, and walking for any great amount of time.  He reported that he was able to walk more than 1/4 mile, but less than one mile.  

Moreover, while the examiners did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, both the June 2014 and September 2016 examiners explained that it was not possible to express additional limitation due to pain in terms of degrees of additional range of motion in view that it should be documented during a positive flare-up period not during a regular medical evaluation.  The examiners noted that such additional limitation could not be expressed in terms of additional range of motion because it would be speculative in view that no positive flare-ups episode was observed during evaluation.  Additionally, with respect to repeated use over time, the September 2016 examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limited functional ability.  The examiner explained that pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time; however, at that moment, there was no evidence of fatigability, incoordination, muscle weakness or pain during examination.  The Board finds these explanations adequate for why the examiners could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  With respect to the May 2010 examination, although the examiner did not offer range of motion estimates during the Veteran's reported flare-ups, the Board notes that the Veteran's impression of the extent of additional limitation of motion or other functional impairments during his reported flare-ups was simply "difficulty sleeping."  Moreover, the Veteran denied any flare-ups during his August 2008 examination.  

The Board also notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiners or report of such by the Veteran, neither of which is present in this case.  Notably, in the August 2008 examination and in a November 2011 VA treatment record, the Veteran's active and passive range of motion measurements were identical.

Even if it was found that the above examinations did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating during either of the appeal periods.  Moreover, as the Veteran is currently receiving the maximum rating based on limitation of motion of the spine and a higher rating requires ankylosis, there is no prejudice in any failure of the December 2011, June 2014, or September 2016 VA examinations to conform to 38 C.F.R. § 4.59 as interpreted in Correia.  Simply put, after taking into account the medical findings and the lay statements, the evidence does not suggest that motion is limited to the requisite degree for a rating higher than the currently assigned 10 percent and 40 percent ratings at any point. 

Given the above, with respect to the service-connected lumbar spine disability, further examination or opinion is unnecessary.  

With respect to the claim for an initial compensable rating for bilateral hearing loss, during the appeal period, the Veteran was afforded VA audiological examinations in August 2008, May 2010, and September 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the VA examiners discussed the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  Moreover, the Veteran has not demonstrated any prejudice caused by any deficiency in the examinations.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


IV.  Initial Increased Rating - Lumbar Spine

The Veteran is seeking an initial increased rating for his service-connected intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5.  By way of background, in a September 2008 rating decision, the RO granted entitlement to service connection intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5, and assigned a noncompensable evaluation effective January 23, 2008, pursuant to Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran disagreed with the initial rating assigned.  In an October 2013 rating decision, the RO increased the evaluation for the Veteran's lumbar spine disability to 10 percent effective May 19, 2010, and 40 percent effective November 9, 2011, pursuant to Diagnostic Codes 5243-5237.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5237.  In an October 2016 rating decision, the RO increased the evaluation for the Veteran's lumbar spine disability to 10 percent effective January 23, 2008, pursuant to Diagnostic Codes 5243-5237.  Id.  As a result, the issue on appeal is entitlement to an initial increased evaluation in excess of 10 percent prior to November 9, 2011, and an evaluation in excess of 40 percent thereafter.

The Board notes that the Veteran has also been granted separate evaluations for bilateral lower extremity radiculopathy (each at 20 percent disabling effective November 9, 2011), bladder dysfunction (10 percent disabling effective November 9, 2011), and erectile dysfunction (noncompensably disabling with special monthly compensation for loss of use of a creative organ effective November 9, 2011), as associated with his service-connected lumbar spine disability.  The Veteran has not disagreed with the ratings or effective dates assigned for these disabilities.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

Reviewing the relevant evidence of record, a VA treatment record dated in March 2007, the Veteran reported worsening back pain in the last ten days.  He was ambulatory and in no apparent distress.  The assessment was exacerbation of chronic low back pain.  In August 2007, the Veteran complained of low back pain.  Joint pain and swelling were noted.  Range of motion was intact and muscle tone was adequate.  There were no deformities noted.  There was no gross motor or sensory deficit.  The Veteran was prescribed Fioricet for pain.  In August 2008, the assessment was low back pain.

On VA examination in August 2008, the Veteran reported a history of urinary urgency and frequency, numbness, leg or foot weakness, and unsteadiness.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He described the pain intensity as 4/10 or severe.  He indicated the pain frequency was daily and the duration lasted weeks.  He denied any radiation of pain.  He denied any flare-ups of his spinal condition.  The examiner noted that this was not an examination for intervertebral disc syndrome.  The Veteran did not use any devices or aids for ambulation.  He reported that he was able to walk more than 1/4 mild, but less than one mile.  

On physical examination of the muscles of the spine, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran's posture, head position, symmetry in appearance, and gait type were normal.  He did not have any abnormal spinal curvatures.  Muscle strength was 5/5.  Muscle tone was normal, and there was no muscle atrophy.  Sensation was within normal limits and deep tendon reflexes were 1+.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed active and passive flexion to 90 degrees; active and passive extension to 30 degrees; active and passive lateral flexion to 30 degrees; active and passive lateral rotation to 30 degrees.  Resisted isometric movement was normal.  There was no pain on active or passive motion.  There was no pain after repetitive use.  There was no additional loss of motion on repetitive use.  X-ray imaging revealed straightening as seen in paravertebral muscle spasm and discogenic disease suggested at the L4-5 level.  Magnetic resonance imaging (MRI) of the lumbar spine revealed a small central intervertebral disc protrusion at L5-S1 with annular tear.  

The Veteran indicated that he was currently employed as a policeman.  He denied any time lost from work during the last 12-month period.  The examiner noted significant effects of the Veteran's low back pain on his usual occupation resulting in increased tardiness.  The Veteran reported that he could not patrol too long; he had difficulty arresting a thief; and difficulty sitting or standing.  He noted that he was on permanent profile in the National Guard.  The examiner noted that the Veteran's back condition prevented exercise and sports and had severe effects on chores.

In his appeal on a VA Form 9 dated in October 2009, the Veteran indicated that his service-connected lumbar spine disability had worsened.  In a submission dated in March 2010, the Veteran requested that his service-connected lumbar spine disability be evaluated under Diagnostic Code 5243, pertaining to intervertebral disc syndrome.

On VA examination in May 2010, the Veteran alleged increased pain since his last evaluation in August 2008.  He described the intensity as 5-6/10 without radiation of symptoms.  He denied any new medical treatment since his last evaluation.  He reported treatment with Naproxen two times a day with fair response.  He denied a history of urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, or unsteadiness.  He reported numbness and paresthesias; however, the examiner noted that the etiology of these symptoms were not related to his service-connected lumbar spine disability.  He also reported a history of decreased motion, stiffness, spasms, and pain.  He described the pain as severe, constant, and daily.  He denied any fatigue or weakness.  The Veteran reported severe weekly flare-ups lasting hours.  He noted precipitating factors of walking, bending, and heavy lifting.  He noted alleviating factors of resting.  His impression of the extent of additional limitation of motion or other functional impairments during flare-ups was "difficulty sleeping during flare ups."  There were no incapacitating episodes of spine disease.  The Veteran did not use any devices or aids for ambulation.  He reported that he was able to walk more than 1/4 mile, but less than one mile.

On physical examination, the Veteran's posture, head position, symmetry in appearance, and gait were all normal.  He did not have any abnormal spinal curvatures.   There was no ankylosis of the thoracolumbar spine.  The Veteran had spasms, pain with motion, and tenderness.  He did not have atrophy, guarding, or weakness.  The muscle spasm and localized tenderness were not severe enough to be responsible for abnormal gait or spinal contour.  His muscle strength was 5/5.  Muscle tone was normal and there was no muscle atrophy.  Sensation was within normal limits.  Deep tendon reflexes were 1+.  Active range of motion findings revealed flexion to 90 degrees; extension to 20 degrees; lateral flexion to 25 degrees; and lateral rotation to 25 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.

The Veteran reported that he was currently employed as a policeman.  He denied any time lost from work in the past 12 months.  He denied any significant effects of his lumbar spine disability on his occupation.  He reported that his lumbar spine disability prevented sports and recreation.  He noted severe effects on exercise.  He noted moderate effects on chores, shopping, and traveling.

In a VA treatment record dated in August 2010, forward trunk flexion was shown to be "-24 cms to touch toes."  In September 2010, forward trunk flexion was listed as "-16 cms to touch toes."  In October 2010, forward trunk flexion was noted as "-18 cms to touch toes."  Specific ranges of motion were not provided.  Straight leg testing was within normal limits.  

In a VA treatment record dated in June 2011, the Veteran complained of back pain since the day prior.  He was ambulatory.  He reported intermittent numbness and tingling of the left lower extremity and buttock.  Physical examination revealed pain with palpation and flexion of the trunk.  Neurological examination was normo-reflexive.  In October 2011, the Veteran walked with a cane and complained of pain in his back and bilateral legs.  He reported numbness in the bilateral legs.  In November 2011, the Veteran came for evaluation for an interventional procedure for his chronic low back pain.  It was noted that he underwent a bilateral facet block in February 2011 with apparent relief of symptoms.  However, he reported the relief only lasted two months.  He reported dull pain (5/10) localized to the lower lumbar area without radiation.  He indicated the pain was constant and worsened with prolonged standing/sitting.  On physical examination, there was no tenderness to percussion over the spinous processes, but there was tenderness to palpation over the lumbar paraspinal muscles and buttocks.  Active and passive range of motion was full in all planes of the lumbar spine with pain in rotation/extension/lateral bending bilaterally.  Muscle tone was normal.  Muscle strength was 5/5 in all muscles.  Sensation was normal to soft touch, pinprick.  The assessment was low back pain suggestive of facet joint arthropathy.  There was no evidence of neurological dysfunction on examination.  The physician indicated that the Veteran would benefit with medicine optimization.

On VA examination in December 2011, the Veteran reported limitation in walking because of his lumbar spine disability.  He reported that on average, he could walk 100 feet, and it took five minutes to do so.  He denied any falls due to his lumbar spine disability.  He reported the following symptoms associated with the spinal condition: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He also reported weakness of the spine, leg, and foot.  He denied having any bowel problems in relation to his lumbar spine disability.  He reported erectile dysfunction and bladder problems in relation to his lumbar spine disability.  He described constant, severe low back pain traveling to his upper back and down his legs.  He noted that the pain could be exacerbated by physical activity and stress, and was relieved by rest and medication.  He noted that at the time of pain, he experienced functional impairment which he described as pain and weakness on both legs, speed, incoordination, and limitation of motion of the joint (cannot bend very slow).  He reported treatment with a back injection in February 2011.  He denied any incapacitation in the past 12 months.  He reported the overall functional impairment: walking and movement.

On examination, the Veteran's posture was normal.  He walked with an antalgic gait.  The examiner described the Veteran's walk as abnormal (unsteady) due to his back pain.  The Veteran used a cane for ambulation.  There was radiating pain on movement of the bilateral legs, right greater than left.  There was no muscle spasm.  There was tenderness at L1-L5/S1.  Spinal contour was preserved, but there was tenderness.  There was no guarding of movement.  The examination revealed weakness with range of motion.  Muscle tone and musculature were normal.  There was a positive straight leg raise test on the right and left.  There was no muscle atrophy.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 15 degrees with pain at 10; extension to 10 degrees with pain; right lateral flexion to 10 degrees with pain; left lateral flexion to 20 degrees with pain; right rotation to 15 degrees with pain; and left rotation to 10 degrees with pain.  Repetitive range of motion testing revealed flexion to 10 degrees with pain at 5 degrees; extension to 10 degrees; right lateral flexion to 5 degrees with pain; left lateral flexion to 10 degrees with pain; right rotation to 15 degrees; and left rotation to 5 degrees with pain.  The joint function of the spine was additionally limited by the following after repetitive use: pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact.  There was no limitation from incoordination.  

Motor function was abnormal with findings of weakness of the lower legs.  Sensory function for the sciatic nerve on both sides was decreased.  Deep tendon reflexes were 1+  Lower leg motor power was 4/5.  There was spotty loss of sensation.  The examiner indicated that the lumbar spine disability caused bladder dysfunction with no pad needed and erectile dysfunction.  Lumbar spine x-rays revealed degenerative arthritis.  The examiner noted a diagnosis of intervertebral disc syndrome with degenerative arthritis changes and sciatic nerve involvement with complications of bladder dysfunction and erectile dysfunction.  The examiner indicated the following effects of the lumbar spine disability on the Veteran's usual occupation: difficulty with strenuous physical duties involving prolonged standing, twisting, bending, heavy lifting, and carrying of heavy items.  The examiner indicated the following effects of the lumbar spine disability on the Veteran's daily activities: difficulty with strenuous physical duties involving prolonged standing, twisting, bending, heavy lifting, and carrying of heavy items.

In a VA treatment record dated in September 2012, the Veteran complained of back pain.  In February 2013, the Veteran's range of motion was intact.  In May 2013, the Veteran complained of low back pain irradiating to his legs, worst since weeks.  He denied any falls.  There was limited range of motion of the lumbar spine.  Muscle tone was adequate.  There was paralumbar tenderness.  The assessment was exacerbated low back pain and radiculopathy.  The physician prescribed bed rest and instructed the Veteran to avoid back bending or weight lifting.  In June 2013, range of motion was intact and muscle tone was adequate.

On VA examination in June 2014, the examiner noted diagnoses of lumbosacral strain and bilateral sciatic neuropathy.  The Veteran reported increased pain in the affected areas.  He described flare-ups upon standing for more than 20 minutes, driving, dressing lower extremities, and upon sitting for more than 20 to 30 minutes.  Range of motion testing revealed flexion to 30 degrees with pain at 5 degrees; extension to 10 degrees with pain at 5 degrees; right lateral flexion to 10 degrees with pain at 5 degrees; left lateral flexion to 15 degrees with pain at 5 degrees; right lateral rotation to 15 degrees with pain at 5 degrees; and left lateral rotation to 10 degrees with pain at 0 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 30 degrees; extension was to 15 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 10 degrees; and bilateral lateral rotation was to 15 degrees.  The Veteran had the following functional loss: less movement than normal and pain on movement.  The Veteran had localized tenderness at the paravertebrals.  He had muscle spasm and guarding, but it was not severe enough to result in abnormal gait or spinal contour.

Muscle strength was 5/5, and there was no muscle atrophy.  Deep tendon reflexes were 2+.  Sensation to light touch was decreased.  The straight leg raise test was negative bilaterally.  The Veteran had radiculopathy.  He had moderate intermittent pain, moderate paresthesias, and moderate numbness of the bilateral lower extremities.  The examiner noted numbness and paresthesias in both legs due to sciatic nerve neuropathy.  The examiner indicated that the Veteran's bilateral lower extremity radiculopathy was moderate.  The Veteran did not have ankylosis of the spine.  He did not have any other neurologic abnormalities.  The examiner indicated that he did not have intervertebral disc syndrome of the spine.  The Veteran did not use any assistive devices for ambulation.  The examiner found that the Veteran's lumbar spine disability did not impact his ability to work, as the Veteran could perform a sedentary kind of job, like a clerical position with ergonomic measurements.  

With respect to Mitchell criteria, the examiner indicated that the Veteran's lumbar spine pain could significantly limit functional ability during flare-ups or when the joint was used over a period of time.  The examiner did not find any evidence of weakness, fatigability, or incoordination.  The examiner explained that it was not possible to express additional limitation due to pain in terms of degrees of additional range of motion because that should be documented during a positive flare-up period and not during a regular medical evaluation.  The examiner indicated that such additional limitation could not be expressed in terms of additional range of motion because it would be speculative in view that the Veteran was not experiencing a positive flare-up episode on the current examination.

On VA examination in September 2016, the examiner noted a diagnosis of intervertebral disc syndrome and intervertebral disc protrusion, L5-S1 level, with annular tear, lumbar spine; anterior osteophyte, straightening of lumbar lordosis, with disc space narrowing, L4-L5 with bilateral lower extremity radiculopathy.  The Veteran complained of constant low back pain, which he described as pressure-like pain sensation without irradiation.  The Veteran also complained of bilateral distal lower extremities numbness sensation.  He reported worsening low back pain after being in a standing or sitting position for a prolonged time.  He noted that he was currently using Neurotin twice a day with fair response.  

The Veteran reported flare-ups of lumbar spine pain in which he had to stay home all day long and "do nothing."  He described the following functional impairment: limitation on standing, sitting, ambulation, bathing, and dressing and undressing the lower extremities.  Range of motion testing revealed flexion to 25 degrees; extension to 5 degrees; right and left lateral flexion to 10 degrees; and right and left lateral rotation to 10 degrees.  The examiner noted that the Veteran's range of motion itself contributed to a functional loss with respect to dressing and undressing the lower part of his body.  The examiner noted that pain noted on forward flexion, extension, right and left lateral flexion, and right and left lateral rotation caused functional loss.  The examiner did not find evidence of pain with weight bearing. There was evidence of localized tenderness of the lumbar paravertebral muscles.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Post-test range of motion findings revealed flexion to 20 degrees; extension to 5 degrees; right lateral flexion to 5 degrees; left lateral flexion to 8 degrees; and right and left lateral rotation to 10 degrees.  The examiner indicated that the Veteran was being examined immediately after repetitive use over time.  

The examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time.  The examiner explained that pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time; however, at this moment, there was no evidence of fatigability, incoordination, muscle weakness or pain during examination.  The examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  The examiner explained that to express additional limitation due to pain in terms of degrees of additional range of motion was not possible in view that it should be documented during a positive flare-up period not during a regular medical evaluation.  The examiner noted that such additional limitation could not be expressed in terms of additional range of motion because it would be speculative in view that no positive flare-ups episode was observed during evaluation.

The Veteran did not have muscle spasm of the thoracolumbar spine.  He had localized tenderness of the paravertebral muscles and guarding not resulting in abnormal gait or spinal contour.  Muscle strength was 5/5, and the Veteran did not have muscle atrophy.  Deep tendon reflexes of the knee were 1+.  Deep tendon reflexes of the ankle were absent.  Sensation was decreased in the thigh/knee, lower leg/ankle, and foot/toes.  The straight leg raising test was negative bilaterally.  The Veteran had radiculopathy.  He had moderate intermittent pain, moderate paresthesias, and moderate numbness of the bilateral lower extremities.  He also had paresthesia on both lower extremities.  The examiner found moderate radiculopathy of the sciatic nerve affecting the bilateral lower extremities.  The Veteran did not have ankylosis of the spine.  There were no other neurologic abnormalities.  The examiner indicated that the Veteran had intervertebral disc syndrome of the thoracolumbar spine with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months per medical history as described by the Veteran.  The Veteran used crutches regularly for ambulation due to his chronic low back pain and bilateral knee pain.  The examiner found that the Veteran's lumbar spine disability impacted his ability to work as it limited him in the standing position.  The examiner indicated that the Veteran needed to avoid lifting or carrying objects greater than 15 pounds.

Prior to November 9, 2011

The Board finds that, for the period prior to November 9, 2011, the evidence showed that the Veteran's service-connected intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5 was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

For the period prior to November 9, 2011, regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was, at worst, to 90 degrees with complaints of pain.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to greater than 30 degrees but not greater than 60 degrees, and there is no evidence of ankylosis, a rating higher than 10 percent is not warranted under the General Rating Formula.  

The Board also finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, on VA examination in August 2008, the Veteran denied flare-ups.  The examiner indicated that there was no pain on active or passive motion or after repetitive use.  There was also no additional loss of motion on repetitive use.   Although the Veteran reported severe weekly flare-ups lasting hours during his May 2010 VA examination, his impression of the extent of additional limitation of motion or other functional impairments during flare-ups was "difficulty sleeping during flare ups."  The examiner indicated that there was objective evidence of pain on active range of motion and following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  Finally, in a VA treatment record dated in November 2011, active and passive range of motion was full in all planes of the lumbar spine with pain in rotation/extension/lateral bending bilaterally.  There was no indication that the pain significantly limited or reduced the Veteran's range of motion.

Therefore, the Board finds that the Veteran's functional loss is not equivalent to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5237.  Specifically, although range of motion findings were essentially normal during this timeframe, the Veteran consistently reported that the major functional impact of his lumbar spine disability was pain resulting in difficulty with sleeping, sitting, standing, and walking.  Thus, the Board finds that the 10 percent evaluation assigned under 38 C.F.R. § 4.59 based on functional loss due to painful motion adequately portrays any functional impairment and pain that the Veteran experienced as a consequence of his lumbar spine disability.  Moreover, during this timeframe, there were no findings of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  

As there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 20 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Accordingly, for the period prior to November 9, 2011, the preponderance of the evidence is against assignment of an initial increased evaluation in excess of 10 percent for the Veteran's service-connected intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5.  

Beginning November 9, 2011

For the period beginning November 9, 2011, the General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine has been limited, flexion was still possible, and some range of motion has been present throughout the applicable period under appeal.  As shown above, there is no medical evidence of any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent ankylosis.  In addition, none of the medical evidence suggests that the severity of his service-connected back disability is the functional equivalent of ankylosis.  The Board acknowledges that the June 2014 examiner indicated that the Veteran's lumbar spine pain could significantly limit functional ability during flare-ups or when the joint was used over a period of time.  Nonetheless, all of the examinations during this timeframe demonstrated that the Veteran had at least some range of motion in his lumbar spine, even with Deluca considerations.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a rating higher than 40 percent based on functional loss.  As such, the Veteran is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243-5237. 

Moreover, the medical evidence of record does not suggest that he has had incapacitating episodes having a total duration of at least six weeks during the past 12 month period.  In particular, the September 2016 examiner noted intervertebral disc syndrome with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  The examiner indicated that this finding was per medical history as described by the Veteran.  The Board additionally notes that the medical evidence of record, to include the VA treatment records, only reveals one instance of bed rest prescribed by a physician as a result of the lumbar spine disability.  See May 2013 VA treatment record.  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

As to whether additional compensation for neurological impairment is warranted at any time during either of the appeal periods, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  As noted above, in an August 2013 rating decision, the RO granted separate compensable rating for right and left lower extremity radiculopathy and bladder dysfunction, as associated with the service-connected lumbar spine disability.  In an October 2013 rating decision, the RO granted entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ, as associated with the service-connected lumbar spine disability.  The Veteran has not disagreed with the ratings or effective dates assigned for these disabilities.  Thus, these matters are not for consideration here.  Moreover, the medical evidence does not indicate that earlier effective dates or higher evaluations are warranted.  Finally, there have not been any other neurological findings related to the service-connected lumbar spine disability, to include bowel impairment, during the appeal period.

Accordingly, the preponderance of the evidence is against assignment of an initial increased evaluation in excess of 10 percent prior to November 9, 2011, and an evaluation in excess of 40 percent thereafter, for the Veteran's service-connected intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

V.  Initial Compensable Rating - Bilateral Hearing Loss

The Veteran contends his bilateral hearing loss warrants an initial compensable rating.  

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiological examination in August 2008.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
30
LEFT
25
25
25
30
35

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 35 decibels in the right ear, and 29 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent in both ears.

Applying the test results of the August 2008 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The Veteran was afforded another VA audiological examination in May 2010.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
30
35
LEFT
15
20
20
25
30

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 29 decibels in the right ear, and 24 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent in both ears.

Applying the test results of the May 2010 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

Pursuant to the Board's remand, the Veteran was afforded another VA audiological examination in September 2016.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
35
40
LEFT
15
20
20
25
30

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 31 decibels in the right ear, and 24 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 100 percent for the left ear.

Applying the test results of the September 2016 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  In this regard, the Board observes that although VA treatment records dated in March 2010 and January 2016 contain audiological testing, this audiological testing did not include Maryland CNC word recognition scores, and therefore is inadequate for rating purposes.  Moreover, the puretone findings recorded did not warrant consideration under 38 C.F.R. § 4.86.

Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the August 2008, May 2010, and September 2016 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable evaluation for his bilateral hearing loss disability cannot be granted.

Accordingly, the evidence of record does not support an initial compensable rating for the Veteran's bilateral hearing impairment.  
ORDER

For the period prior to November 9, 2011, entitlement to an initial evaluation in excess of 10 percent for the service-connected intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5 is denied.

For the period beginning November 9, 2011, entitlement to an initial evaluation in excess of 40 percent for the service-connected intervertebral disc protrusion at L5-S1 level with annular tear of the lumbar spine, anterior osteophyte, straightening of lumbar lordosis with disc space narrowing L4-L5 is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


